Exhibit 10.9

NON-QUALIFIED STOCK OPTION AWARD AGREEMENT

DASEKE, INC.
2017 OMNIBUS INCENTIVE PLAN

This NON-QUALIFIED STOCK OPTION AWARD AGREEMENT (this “Agreement”), is made as
of May 6, 2020 between Daseke, Inc. (the “Company”), and Rick Williams (the
“Participant”), and is made pursuant to the terms of the Company’s 2017 Omnibus
Incentive Plan, as amended and restated (the “Plan”). Capitalized terms used
herein but not defined shall have the meanings set forth in the Plan. For the
purposes of this Agreement, the “Grant Date” shall be May 6, 2020.

Section 1.Non-Qualified Stock Option. Subject to the terms and conditions set
forth in this Agreement and the Plan, the Company hereby grants to the
Participant, as of the Grant Date, a Non-Qualified Stock Option (the “Option”)
to purchase from the Company 260,900 Shares (such Shares are referred to as the
“Option Shares”) at an exercise price per Share of $1.41, subject to such
vesting, transfer and other restrictions and conditions as set forth in this
Agreement (the “Award”).
Section 2.Vesting Requirements.
(a)Generally. Except as otherwise provided herein, the Award shall vest and
become exercisable with respect to the percentage of Option Shares set forth
across from each “Option Vesting Date” (as defined below), subject to the
Participant’s continuous service or employment with the Company or an Affiliate
(“Service”) from the Grant Date through such Option Vesting Date, as set forth
in the following “Vesting Schedule”:

Vesting Schedule

Option Vesting Date

Percentage of Option Shares Vested*

1st anniversary of Grant Date

33.33%

2nd anniversary of Grant Date

33.33%

3rd anniversary of Grant Date

33.34%

*Any resultant fractional Option Shares shall not become vested and instead
shall be subject to the next Option Vesting Date.



(b)Change in Control. Notwithstanding Section 2(a) hereof, upon the occurrence
of a Change in Control, except to the extent that a Replacement Award (as such
award is defined and determined under Section 13 of the Plan) is provided to the
Participant to replace or adjust this outstanding Award, 100% of any then
unvested, outstanding Option Shares shall immediately become fully vested and
exercisable, provided that the Participant remains in continuous Service from
the Grant Date through the occurrence of the Change in Control.
(c)Termination of Service Without Cause or Resignation for Good Reason.
Notwithstanding Section 2(a) hereof, in the event of the Participant’s
termination of Service (x) by the Company without Cause or (y) by the
Participant’s resignation for Good Reason, any then unvested Option Shares shall
immediately become vested and exercisable as of the date of the Participant’s
termination (the “Termination Date”). For purposes of this Agreement, “Cause”
and “Good Reason” shall have the meanings set forth in that certain Employment
Agreement, dated as of May 6, 2020, between the Company and the Participant (the
“Employment Agreement”). Notwithstanding the foregoing, the Participant’s
eligibility and entitlement to acceleration of vesting described under this
Section 2(c) is dependent upon the satisfaction

1



--------------------------------------------------------------------------------

of all conditions to receipt of severance consideration pursuant to Section 6(f)
of the Employment Agreement.
(d)Termination of Service Due to Death or Disability. Notwithstanding Section
2(a) hereof, in the event of the Participant’s termination of Service due to
death or Disability, in each case prior to any Option Vesting Date, any then
unvested Option Shares that would have vested within the calendar year of the
Termination Date shall immediately become vested and exercisable as of the
Termination Date. Notwithstanding the foregoing, the Participant’s eligibility
and entitlement to acceleration of vesting described under this Section 2(d) is
dependent upon the satisfaction of all conditions to receipt of severance
consideration pursuant to Section 6(f) of the Employment Agreement.
(e)Other Terminations of Service. Upon the occurrence of a termination of the
Participant’s Service for any reason other than as contemplated by Section 2(c)
or Section 2(d) hereof, all outstanding and unvested Option Shares shall
immediately be forfeited and cancelled, and the Participant shall not be
entitled to any compensation or other amount with respect thereto.
Notwithstanding anything to the contrary herein, upon a termination of the
Participant’s Service for Cause, all Option Shares, whether vested or unvested,
shall immediately be forfeited and cancelled, and the Participant shall not be
entitled to any compensation or other amount with respect thereto.
Section 3.Option Exercise. Subject to this Agreement and the Plan, on and after
a Vesting Date, the Option may be exercised in whole or in part with respect to
the number of Option Shares which have become vested pursuant to Section 2
hereof by filing a written notice with the Company on a form approved by the
Committee in accordance with rules and procedures established by the Committee;
provided, however, that in no event shall the Option (or any portion thereof) be
exercisable after the Expiration Date of the Option. Any such notice shall
specify the number of Option Shares which the Participant elects to purchase and
shall be accompanied by payment of the aggregate exercise price for such Option
Shares indicated by the Participant’s election (except as otherwise provided by
the Committee in connection with a broker-assisted cashless exercise program).
Subject to applicable law and as approved by the Committee, the Exercise Price
shall be payable (a) in cash, or its equivalent, (b) through delivery of
irrevocable instructions to a broker to sell the Option Shares otherwise
deliverable upon the exercise of the Option and to deliver promptly to the
Company an amount equal to the aggregate Exercise Price, (c) the Company’s
withholding of Option Shares otherwise issuable upon exercise of an Option
pursuant to a “net exercise” arrangement, (d) by a combination of the foregoing,
or (e) by such other methods as may be approved by the Committee.
Section 4.Certificates: Cash in Lieu of Fractional Shares. Option Shares or
other securities of the Company or any Affiliate delivered under the Plan
pursuant to any Award or the exercise thereof shall be subject to such stop
transfer orders and other restrictions as the Committee may deem advisable under
the Plan or the rules, regulations, and other requirements of the SEC, any stock
exchange upon which such Option Shares or other securities are then listed, and
any applicable Federal or state laws, and the Committee may cause a legend or
legends to be put on any such certificates to make appropriate reference to such
restrictions. In lieu of issuing a fraction of a Share pursuant to the Plan or
this Agreement, the Company may pay to the Participant an amount equal to the
Fair Market Value of such fractional share.
Section 5.Restrictions on Transfer. No Options (nor any interest therein) may be
sold, assigned, alienated, pledged, attached or otherwise transferred or
encumbered by the Participant other than by will or by the laws of descent and
distribution, and any such purported sale, assignment, alienation, pledge,
attachment, transfer or encumbrance shall be void and unenforceable against the
Company or any Affiliate; provided that the designation of a beneficiary shall
not constitute a sale, assignment, alienation, pledge, attachment, transfer or
encumbrance. Notwithstanding the foregoing, at the discretion of the Committee,
Options may be transferred by the Participant solely to the Participant’s
spouse, siblings,

2



--------------------------------------------------------------------------------

parents, children and grandchildren or trusts for the benefit of such persons or
partnerships, corporations, limited liability companies or other entities owned
solely by such persons, including, but not limited to, trusts for such persons.

Section 6.Expiration Date. The Expiration Date of the Option shall occur on the
earliest to occur of the following: (a) the 10-year anniversary of the Grant
Date or (b) if the Participant’s Termination Date occurs for Cause, the
Termination Date.
Section 7.Adjustments. The Award granted hereunder shall be subject to the
adjustment as provided in Section 4(b) of the Plan.
Section 8.No Right of Continued Service. Nothing in the Plan or this Agreement
shall confer upon the Participant any right to continued Service.
Section 9.Tax Withholding. Unless determined otherwise by the Committee, the
Company shall withhold from the Option Shares to be issued to the Participant
pursuant to Section 3 hereof the number of Option Shares (and any amount of
cash) determined at up to the maximum allowable rate in the Participant’s
relevant tax jurisdiction on the Option Shares’ Fair Market Value at the time
such determination is made.
Section 10.No Voting Rights as a Stockholder; Rights to Dividends or Other
Distributions. The Participant shall not have any voting privileges of a
stockholder of the Company with respect to the Option unless and until Option
Shares underlying the Option are delivered to the Participant in accordance with
Section 3 hereof.
Section 11.Claw back. The Award shall be subject to recoupment in accordance
with any existing claw back policy or claw back policy that the Company is
required to adopt pursuant to the listing standards of any national securities
exchange or association on which the Company’s securities are listed or as is
otherwise required by applicable law. In addition, the Board may impose such
other claw back, recovery or recoupment provisions as the Board determines
necessary or appropriate, including but not limited to a reacquisition right in
respect of previously acquired Option Shares or other cash or property upon the
occurrence of Cause. The implementation of any claw back policy shall not be
deemed a triggering event for purposes of any definition of “constructive
termination.”
Section 12.Amendment and Termination. Subject to the terms of the Plan, any
amendment to this Agreement shall be in writing and signed by the parties
hereto. Notwithstanding the immediately-preceding sentence, subject to the terms
of the Plan, the Committee may waive any conditions or rights under, amend any
terms of, or alter, suspend, discontinue, cancel or terminate, this Agreement
and/or the Award; provided that, subject to the terms of the Plan, any such
waiver, amendment, alteration, suspension, discontinuance, cancellation or
termination that would materially impair the rights of the Participant or any
holder or beneficiary of the Award shall not be effective without the written
consent of the Participant, holder or beneficiary.
Section 13.Securities Law Requirements. Notwithstanding any other provision of
this Agreement, the Company shall have no liability to make any distribution of
Option Shares under this Agreement unless such delivery or distribution would
comply with all applicable laws. In particular, no Option Shares shall be
delivered to a Participant unless, at the time of delivery, the shares qualify
for exemption from, or are registered pursuant to, applicable federal and state
securities laws.
Section 14.Construction. The Award granted hereunder is granted by the Company
pursuant to the Plan and is in all respects subject to the terms and conditions
of the Plan. The Participant

3



--------------------------------------------------------------------------------

hereby acknowledges that a copy of the Plan has been delivered to the
Participant and accepts the Award hereunder subject to all terms and provisions
of the Plan, which are incorporated herein by reference. In the event of a
conflict or ambiguity between any term or provision contained herein and a term
or provision of the Plan, this Agreement shall govern and prevail. The
construction of and decisions under the Plan and this Agreement are vested in
the Committee, whose determinations shall be final, conclusive and binding upon
the Participant.

Section 15.Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Delaware, without giving effect to the
choice of law principles thereof.
Section 16.Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.
Section 17.Binding Effect. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, executors,
administrators, successors and assigns.
Section 18.Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties with respect to the subject matter hereof and
thereof.

[SIGNATURES ON FOLLOWING PAGE]



4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the Grant Date.

DASEKE, INC.

By:/s/ Christopher Easter

Name:Chris Easter

Title:Corporate Secretary



PARTICIPANT

/s/ Rick Williams
Participant’s Signature Date

Name:Rick Williams

Address:



--------------------------------------------------------------------------------